In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00260-CR

GILBERT ANGEL ESCOBEDO,                   §   On Appeal from
Appellant
                                          §   Criminal District Court No. 1

                                          §   of Tarrant County (1597841R)

V.                                        §   November 19, 2020

                                          §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the trial court’s

judgments are affirmed.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Elizabeth Kerr_________________
                                        Justice Elizabeth Kerr